DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 13-14, 22-24, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (U.S. PGPub. No. 20160249970) in view of Underwood (U.S. Patent No. 6264651).
Regarding claim 1, Yu teaches:
An ablation apparatus for creating a lesion in target tissue, (Para. 0014)
the ablation apparatus comprising: a handle; (Para. 0150; Fig. 16, handle, 26) 
an elongate shaft extending from the handle to a distal tip, (Para. 0139; Fig. 9, housing 12) 
the shaft comprising: a first portion; (Para. 0139; Fig. 9, proximal portion of shaft before end cap 16)
an ablation portion distal to the first portion; (Para. 0139; Fig. 9, end cap 16)
and at least one ablation energy element disposed along the ablation portion, (Para. 0166; Fig. 21A-21C, inner fluid delivery tube 922, fluid return tube 920)
wherein a space is formed between each of the at least one ablation energy elements; (Para. 0159; space between tube members)
and a thermally conductive [element] disposed within the space. (Para. 0159; space filled with thermally conductive fluid/media 926)
Although Yu teaches filling the space with conductive fluid/media, Yu does not explicitly disclose a thermally conductive liner. In related electrosurgical art, Underwood teaches a series of electrode terminals (Fig. 33C, electrode terminals 104) and peripheral holes (Fig. 33, peripheral holes 636) held by a conductive space (Col. 22, lines 40-51; Fig. 33B, conductive spacer 634).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have substituted the fluid in the space of Yu with the conductive spacer/liner of Underwood in order to provide the same predictable results of providing a conductive element. 
Regarding claim 2, the Yu/Underwood combination teaches:
The ablation apparatus of claim 1, (described above) 
wherein the at least one ablation energy element comprises at least one ablation energy delivery lumen and at least one ablation energy return lumen. (Yu, Para. 0166; Fig. 21B-21C, cover 924, fluid delivery tube 922, fluid return tube 920)
Regarding claim 3, the Yu/Underwood combination teaches:
The ablation apparatus of claim 2, (described above) 
wherein each of the at least one ablation energy delivery lumen and the at least one ablation energy return lumen comprise an inner tube having an outer tube surrounding the inner tube thereby defining a gap between the inner tube and the outer tube. (Yu, Para. 0166; Fig. 21C, cover 924, fluid delivery tube 922)
Regarding claim 4, the Yu/Underwood combination teaches:
The ablation apparatus of claim 3, (described above) 
wherein the gap is adapted to being filled with a thermally conducting media. (Yu, Para. 0159; Fig. 21C, fluid 926 between cover 924 and delivery lumen 922)
Regarding claim 5, the Yu/Underwood combination teaches:
The ablation apparatus of claim 2, (described above) 
further comprising a plurality of ablation energy delivery lumens and a plurality of ablation energy return lumens. (Yu, Para. 0166; Fig. 21B, fluid return tubes 920a, 920b, fluid delivery tubes 922a, 922b)
Regarding claim 6, the Yu/Underwood combination teaches:
The ablation apparatus of claim 1, (described above) 
further comprising at least one electrode on an exterior surface of the outer sheath. (Yu, Para. 0169; Fig. 23, cover 924 is made of a thermally conductive material)
Regarding claim 7, the Yu/Underwood combination teaches:
The ablation apparatus of claim 1, (described above) 
further comprising at least one service lumen. (Yu, Para. 0161; Fig. 21C, media line 928 read a service lumen)
Regarding claim 8, the Yu/Underwood combination teaches:
The ablation apparatus of claim 1, (described above) 
wherein the ablation energy arises from flowing a cryogen through the one ablation energy element. (Yu, Para. 0112)
Regarding claim 9, the Yu/Underwood combination teaches:
The ablation apparatus of claim 8, (described above) 
wherein the cryogen is near critical nitrogen. (Yu, Para. 0141)
Regarding claim 13, the Yu/Underwood combination teaches:
The ablation apparatus of claim 1, (described above) 
wherein the ablation apparatus is used to treat a condition selected from the group consisting of atrial fibrillation, atrial flutter and ventricular tachycardia. (Yu, Para. 0190)
Regarding claim 14, the Yu/Underwood combination teaches:
The ablation apparatus of claim 1, (described above) 
wherein the thermally conductive liner at least partially surrounds the at least one ablation energy element. (Underwood, Col. 22, lines 40-51; Fig. 33B, conductive spacer 634)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have substituted the fluid in the space of Yu with the conductive spacer/liner of Underwood to surround at least one ablation energy element in order to provide the same predictable results of providing a conductive element to the distal end.
Regarding claim 22, the Yu/Underwood combination teaches:
The ablation apparatus of claim 1, (described above) 
wherein ablation energy in the at least one ablation energy element decreases the temperature of the target tissue sufficient to cause ablation. (Yu, Para. 0113)
Regarding claim 23, the Yu/Underwood combination teaches:
The ablation apparatus of claim 1, (described above) 
wherein ablation energy in the at least one ablation energy element increases the temperature of the target tissue sufficient to cause ablation.  (Yu, Para. 0122)
Regarding claim 24, the Yu/Underwood combination teaches:
An ablation system for creating a lesion in target tissue, (Para. 0014)
the ablation system comprising: a catheter comprising a handle, a distal tip, (Para. 0150; Fig. 16, handle, 26) 
and an elongate shaft extending from the handle to the distal tip, (Para. 0139; Fig. 9, housing 12) 
the shaft comprising: a first portion; (Para. 0139; Fig. 9, proximal portion of shaft before end cap 16)
an ablation portion distal to the first portion (Para. 0139; Fig. 9, end cap 16); 
and at least one ablation energy element disposed along the ablation portion (Para. 0166; Fig. 21A-21C, inner fluid delivery tube 922, fluid return tube 920)
wherein a space is formed between each of the at least one ablation energy elements; (Para. 0159; space between tube members) 
and a first thermally conductive [element] disposed within said space; (Para. 0159; space filled with thermally conductive fluid/media 926)
and an energy generator coupled to the catheter to deliver and control the ablation energy from the at least one ablation energy element to the target tissue. (Para. 0118)
Although Yu teaches filling the space with conductive fluid/media, Yu does not explicitly disclose a thermally conductive liner. In related electrosurgical art, Underwood teaches a series of electrode terminals (Fig. 33C, electrode terminals 104) and peripheral holes (Fig. 33, peripheral holes 636) held by a conductive space (Col. 22, lines 40-51; Fig. 33B, conductive spacer 634).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have substituted the fluid in the space of Yu with the conductive spacer/liner of Underwood in order to provide the same predictable results of providing a conductive element. 
Regarding claim 40, the Yu/Underwood combination teaches:
An ablation catheter for creating a lesion in target tissue comprising: an elongate shaft extending from the handle to a distal tip, (Para. 0139, 0150; Fig. 9, housing 12; Fig. 16, handle 26)
the shaft comprising an ablation portion distal to the first portion; (Para. 0139; Fig. 9, end cap 16)
at least one ablation energy element disposed along the ablation portion (Para. 0166; Fig. 21A-21C, inner fluid delivery tube 922, fluid return tube 920)
and defining a space between each of the at least one ablation energy elements; (Para. 0159; space between tube members)
and a thermally conductive [element] disposed within the space. (Para. 0159; space filled with thermally conductive fluid/media 926)
Although Yu teaches filling the space with conductive fluid/media, Yu does not explicitly disclose a thermally conductive liner. In related electrosurgical art, Underwood teaches a series of electrode terminals (Fig. 33C, electrode terminals 104) and peripheral holes (Fig. 33, peripheral holes 636) held by a conductive space (Col. 22, lines 40-51; Fig. 33B, conductive spacer 634).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have substituted the fluid in the space of Yu with the conductive spacer/liner of Underwood in order to provide the same predictable results of providing a conductive element. 

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Yu/Underwood combination in further view of Vrba (U.S. PGPub. No. 20190069949).
Regarding claim 10, the Yu/Underwood combination teaches:
The ablation apparatus of claim 1, (described above) 
Yu teaches a stylet (Yu, Para. 0164; Fig. 21A-C, spine element 932), however, the Yu/Underwood combination des not explicitly disclose a stylet lumen. In related ablative treatment art, Vrba teaches a stylet lumen that extends substantially along a length of the shaft from the handle to at least the ablation portion; (Para. 0048; pull wire lumen), and a stylet capable of being inserted into the stylet lumen (Para. 0048). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Yu/Underwood reference based on the teachings of Vrba to incorporate a stylet lumen in order to control the deflection of the catheter body (Vrba, Para. 0048). 
Regarding claim 11, the Yu/Underwood/Vrba combination teaches:
The ablation apparatus of claim 10, (described above) 
wherein the stylet comprises a shape-memory material, and wherein the stylet has a plurality of flexibilities along its length. (Vrba, Para. 0048)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Yu/Underwood reference based on the teachings of Vrba to incorporate a shape-memory material with flexibilities along its length in order to provide preformed bent shapes to the catheter body (Vrba, Para. 0048). 
Regarding claim 12, the Yu/Underwood combination teaches:
The ablation apparatus of claim 10, (described above) 
wherein at least a distal portion of the stylet is pre-set with a shape that corresponds to a desired shape of the lesion to be formed. (Vrba, Para. 0044, 0048)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Yu/Underwood reference based on the teachings of Vrba to incorporate a pre-set shape to correspond with a lesion in order to treat various anatomical bends (Vrba, Para. 0044, 0048). 

Claims 15-16, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Yu/Underwood combination in further view of Reynolds (U.S. PGPub. 20050096567).
Regarding claim 15, the Yu/Underwood combination teaches the ablation apparatus of claim 1 (described above). The Yu/Underwood combination does not explicitly disclose the conductive liner made of a thermoplastic elastomer. 
In related intravascular art, Reynolds teaches thermoplastic materials of various shapes which provide conductive properties (Para. 0002, 0014). Reynolds further teaches using thermoplastic elastomers (Para. 0018). Therefore, it would have been obvious to one of ordinary skill in the art to have modified the Yu/Underwood combination based on the teachings of Reynolds to incorporate the liner being a thermoplastic elastomer, since thermoplastic materials flow/change shape when heated, which facilitates the embedding process (Reynolds, Para. 0014). 
Regarding claim 16, the Yu/Underwood/Reynolds combination teaches:
The ablation apparatus of claim 15, (described above) 
wherein the TPE is loaded with a thermally conductive material. (Reynolds, Para. 0018; polymer/metal composites)
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the Yu/Underwood combination based on the teachings of Reynolds to incorporate loading the TPE with thermally conductive material in order to control the conductivity of the added material.
Regarding claim 21, the Yu/Underwood/Reynolds combination teaches:
The ablation apparatus of claim 1, (described above) 
wherein the thermally conductive liner is disposed in the space by flow melting to substantially fill the space and surround the at least one ablation energy element (Reynolds, Para. 0014)
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the Yu/Underwood combination based on the teachings of Reynolds to incorporate flow melting the conductive liner in order to facilitate embedding the material to desired areas (Reynolds, Para. 0014). 

Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Yu/Underwood/Reynolds combination in further view of Knight (U.S. Patent No. 5629838).
Regarding claim 17, the Yu/Underwood/Reynolds combination teaches:
The ablation apparatus of claim 16, (described above) 
wherein the TPE is a polyether block amide (PEBA) (Reynolds, Para. 0018)
The Yu/Underwood/Reynolds combination does not explicitly disclose loading aluminum oxide. In related loaded elastomer art, Knight teaches a ceramic loaded elastomer with aluminum oxide (Col. 21, lines 37-39). Therefore, it would have been obvious to one of ordinary skill in the art to have modified the Yu/Underwood/Reynolds combination based on the teachings of Knight to incorporate loading the elastomer with aluminum oxide in order to maintain appropriate heat sink properties (Knight, Col. 21, lines 25-32).
Regarding claim 18, the Yu/Underwood/Reynolds/Knight combination teaches the ablation apparatus of claim 16 (described above). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to load aluminum oxide in the range of 10-70% by weight, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
Regarding claim 19, the Yu/Underwood/Reynolds/Knight combination teaches:
The ablation apparatus of claim 16, (described above) 
wherein the TPE is a PEBA loaded with boron nitride. (Knight, Col. 21, lines 25-27)
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the Yu/Underwood/Reynolds combination based on the teachings of Knight to incorporate loading the elastomer with boron nitride in order to provide effective thermal contact (Knight, Col. 21, lines 25-32).
Regarding claim 20, the Yu/Underwood/Reynolds/Knight combination teaches the ablation apparatus of claim 16 (described above). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to load boron nitride in the range of 10-70% by weight, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNABETH ELIESSE RODRIGUEZ whose telephone number is (571)272-8662. The examiner can normally be reached M-Th 7a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.E.R./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794